Broyles, C. J.
1. In the light of the note of the trial judge, tliex’e is no merit in the 9th special gx-ound of the motion for a new trial.
2. The vei'dict was demanded by the evidence and the statement of the defendant; and therefore, if there were any errors in the charge of the court, they were harmless.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Lulco and Bloodworth, J.J., concur.

Hubert Rawls, Feagin & Hancock, for plaintiff in error.
Will Gunn, solicitor, contra.